 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL JOHN JACOMET,                          No. 2:18-cv-0199 DB
12                        Plaintiff,
13             v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge’s treatment of the medical opinion

21   evidence and plaintiff’s subjective testimony constituted error.

22   ////

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17,
25   2019. See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30,
     2019). Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C.
26   § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person
     holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
       Both parties have previously consented to Magistrate Judge jurisdiction over this action
28
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 15 & 16.)
                                                     1
 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings.

 4                                   PROCEDURAL BACKGROUND

 5          “On July 19, 2013” plaintiff filed an application for Disability Insurance Benefits (“DIB”)

 6   under Title II of the Social Security Act (“the Act”), alleging disability beginning on February 22,

 7   2013. (Transcript (“Tr.”) at 20, 181.) Plaintiff’s alleged impairments included back pain, seizure

 8   disorder, and depression. (Id. at 195.) Plaintiff’s application was denied initially, (id. at 116-19),

 9   and upon reconsideration. (Id. at 121-25.)

10          Plaintiff requested an administrative hearing and a hearing was held before an

11   Administrative Law Judge (“ALJ”) on October 12, 2016. (Id. at 43-89.) Plaintiff was

12   represented by an attorney and testified at the administrative hearing. (Id. at 43-46.) In a

13   decision issued on December 12, 2016, the ALJ found that plaintiff was not disabled. (Id. at 37.)

14   The ALJ entered the following findings:

15                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2018.
16
                    2. The claimant has not engaged in substantial gainful activity
17                  since February 22, 2013, the alleged onset date (20 CFR 404.1571
                    et seq.).
18
                    3. The claimant has the following severe impairments: seizure
19                  disorder; depression; anxiety; and history of thoracic and L1
                    compression fractures status post vertebroplasty at T6, T8, and L1
20                  (20 CFR 404.1520(c)).
21                  4. The claimant does not have an impairment or combination of
                    impairments that meets or medically equals the severity of one of
22                  the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                    (20 CFR 404.1520(d), 404.1525, and 404.1526).
23
                    5. After careful consideration of the entire record, the undersigned
24                  finds that the claimant has the residual functional capacity to
                    perform light work as defined in 20 CFR 404.1567(b) except: he
25                  can occasionally lift, carry, push, or pull up to 20 pounds and 10 or
                    less frequently; standing and walking is limited to a total of four
26                  hours out of an eight-hour workday; sitting is limited to a total of
                    six hours out of an eight-hour workday; he would need a job that
27                  could either be done sitting or standing so that he could be able to
                    change position approximately every 30 minutes or as needed; he is
28                  limited to occasional postural activities, but he can frequently
                                                         2
 1                     balance and there should be no climbing of ladders, ropes, or
                       scaffolds; no work at unprotected heights or around moving
 2                     machinery or other hazards; no fast-paced production or assembly
                       line type work; he can concentrate for up to two hour periods of
 3                     time, but he is limited to simple, noncomplex tasks; and he should
                       be limited to nonpublic work.
 4
                       6. The claimant is unable to perform any past relevant work (20
 5                     CFR 404.1565).

 6                     7. The claimant was born [in] 1965 and was 48 years old, which is
                       defined as a younger individual age 18-49, on the alleged disability
 7                     onset date. The claimant subsequently changed age category to
                       closely approaching advanced age (20 CFR 404.1563).
 8
                       8. The claimant has at least a high school education and is able to
 9                     communicate in English (20 CFR 404.1564).

10                     9. Transferability of job skills is not material to the determination of
                       disability because using the Medical-Vocational Rules as a
11                     framework supports a finding that the claimant is “not disabled,”
                       whether or not the claimant has transferable job skills (See SSR 82-
12                     41 and 20 CFR Part 404, Subpart P, Appendix 2).

13                     10. Considering the claimant’s age, education, work experience, and
                       residual functional capacity, there are jobs that exist in significant
14                     numbers in the national economy that the claimant can perform (20
                       CFR 404.1569 and 404.1569(a)).
15
                       11. The claimant has not been under a disability, as defined in the
16                     Social Security Act, from February 22, 2013, through the date of this
                       decision (20 CFR 404.1520(g)).
17

18   (Id. at 22-37.)

19           On December 29, 2017, the Appeals Council denied plaintiff’s request for review of the

20   ALJ’s December 12, 2016 decision. (Id. at 1-6.) Plaintiff sought judicial review pursuant to 42

21   U.S.C. § 405(g) by filing the complaint in this action on January 12, 2018. (ECF. No. 1.)

22                                            LEGAL STANDARD

23           “The district court reviews the Commissioner’s final decision for substantial evidence,

24   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

25   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

26   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

27   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

28   Chater, 108 F.3d 978, 980 (9th Cir. 1997).
                                                           3
 1          “[A] reviewing court must consider the entire record as a whole and may not affirm

 2   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

 3   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

 4   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 5   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

 6   1075 (9th Cir. 2002).

 7          A five-step evaluation process is used to determine whether a claimant is disabled. 20

 8   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 9   process has been summarized as follows:

10                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is found not disabled. If not, proceed to step two.
11
                    Step two: Does the claimant have a “severe” impairment? If so,
12                  proceed to step three. If not, then a finding of not disabled is
                    appropriate.
13
                    Step three: Does the claimant’s impairment or combination of
14                  impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                    Subpt. P, App. 1? If so, the claimant is automatically determined
15                  disabled. If not, proceed to step four.
16                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
17
                    Step five: Does the claimant have the residual functional capacity to
18                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
19

20   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
21          The claimant bears the burden of proof in the first four steps of the sequential evaluation

22   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

23   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

24   1098 (9th Cir. 1999).

25                                            APPLICATION

26          Plaintiff’s pending motion argues that the ALJ committed the following two principal
27   errors: (1) the ALJ’s treatment of the medical opinion evidence constituted error; and (2) the

28   ////
                                                       4
 1   ALJ’s treatment of the subjective testimony constituted error.3 (Pl.’s MSJ (ECF No. 25) at 11-

 2   17.)

 3   I.        Medical Opinion Evidence – Dr. Frederick Davis

 4             The weight to be given to medical opinions in Social Security disability cases depends in

 5   part on whether the opinions are proffered by treating, examining, or nonexamining health

 6   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

 7   general rule, more weight should be given to the opinion of a treating source than to the opinion

 8   of doctors who do not treat the claimant[.]” Lester, 81 F.3d at 830. This is so because a treating

 9   doctor is employed to cure and has a greater opportunity to know and observe the patient as an

10   individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894 F.2d

11   1059, 1063 (9th Cir. 1990).

12             The uncontradicted opinion of a treating or examining physician may be rejected only for

13   clear and convincing reasons, while the opinion of a treating or examining physician that is

14   controverted by another doctor may be rejected only for specific and legitimate reasons supported

15   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

16   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

17   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

18   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

19   accept the opinion of any physician, including a treating physician, if that opinion is brief,

20   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,
21   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

22   2009)).

23             Here, plaintiff challenges the ALJ’s treatment of the opinion of Dr. Frederick Davis, a

24   treating physician. (Pl.’s MSJ (ECF No. 25) at 12-14.) On March 26, 2015, Dr. Davis examined

25   plaintiff and opined that plaintiff “[s]imply cannot return to any job that will have him lifting and

26
27   3
       The court has reordered and reorganized plaintiff’s arguments for purposes of clarity and
     efficiency.
28
                                                         5
 1   bending any weight.” (Tr. at 685.) In Dr. Davis’ opinion, plaintiff was “totally disabled due to

 2   his risk of spinal compression fractures being quite high.” (Id.)

 3          The ALJ acknowledged Dr. Davis’ opinion and assigned it “little weight.” (Id. at 33.)

 4   Specifically, the ALJ rejected “Dr. Davis’ disability statement” finding that the conclusion had

 5   “no probative value” because disability is “an issued reserved to the Commissioner[.]” (Id.)

 6   However, “‘[i]n disability benefits cases . . . physicians may render medical, clinical opinions, or

 7   they may render opinions on the ultimate issue of disability—the claimant’s ability to perform

 8   work.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick v. Chater, 157

 9   F.3d 715, 725 (9th Cir. 1998)). It is well-established that an ALJ may not “simply reject a

10   treating physician’s opinions on the ultimate issue of disability.” Ghanim v. Colvin, 763 F.3d

11   1154, 1161 (9th Cir. 2014); see also Hill v. Astrue, 698 F.3d 1153, 1160 (9th Cir. 2012) (“Dr.

12   Johnson’s statement that Hill would be ‘unlikely’ to work full time was not a conclusory

13   statement like those described in 20 C.F.R. § 404.1527(d)(1), but instead an assessment, based on

14   objective medical evidence, of Hill’s likelihood of being able to sustain full time employment

15   given the many medical and mental impairments Hill faces and her inability to afford treatment

16   for those conditions.”).

17          The ALJ also asserted that Dr. Davis’ opinion was “not generally supported by the

18   evidence of record as a whole,” noting that plaintiff “reported performing adequate self-care skills

19   without assistance as well as the ability to go shopping and cook.” (Tr. at 33.) The ALJ supports

20   this finding by citing to a psychiatric evaluation that stated plaintiff’s “history includes adequate
21   self-care skills of dressing, bathing, eating, toileting, and safety precautions” and that plaintiff

22   “does shopping and cooking,” but has no pastimes. (Id. at 421.)

23          The court finds the ALJ’s reasoning far from legitimate. That plaintiff can engage in

24   activities such as “bathing, eating, toileting,” in no way discredits Dr. Davis’ opinion that plaintiff

25   was disabled to due risk of spinal compression or that plaintiff could not perform a job with

26   lifting and bending. See Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (“disability
27   claimants should not be penalized for attempting to lead normal lives in the face of their

28   limitations”); Cooper v. Bowen, 815 F.2d 557, 561 (9th Cir. 1987) (“Disability does not mean
                                                         6
 1   that a claimant must vegetate in a dark room excluded from all forms of human and social

 2   activity.”).

 3           The final reason offered by the ALJ for rejecting Dr. Davis’ opinion was the assertion that

 4   “the objective medical evidence demonstrates the claimant’s seizures have been generally

 5   controlled with medication and his physical examination findings have been generally

 6   unremarkable, often with no more than mild findings reported.” (Tr. at 33.) However, “[a]n ALJ

 7   may only reject a treating physician’s contradicted opinion[] by providing ‘specific and legitimate

 8   reasons that are supported by substantial evidence.’” Ghanim, 763 F.3d at 1161 (quoting Ryan v.

 9   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008)). “‘The ALJ can meet this burden by

10   setting out a detailed and thorough summary of the facts and conflicting clinical evidence, stating

11   his interpretation thereof, and making findings.’” Magallanes v. Bowen, 881 F.2d 747, 751 (9th

12   Cir. 1989) (quoting Cotton v. Bowen, 799 F.2d 1403, 1408 (9th Cir. 1986)).

13           In this regard, “an ALJ errs when he rejects a medical opinion or assigns it little weight

14   while doing nothing more than ignoring it, asserting without explanation that another medical

15   opinion is more persuasive, or criticizing it with boilerplate language that fails to offer a

16   substantive basis for his conclusion.” Garrison, 759 F.3d at 1012-13; see also Embrey v. Bowen,

17   849 F.2d 418, 421-22 (9th Cir. 1988) (“To say that medical opinions are not supported by

18   sufficient objective findings or are contrary to the preponderant conclusions mandated by the

19   objective findings does not achieve the level of specificity . . . required, even when the objective

20   factors are listed seriatim. The ALJ must do more than offer his conclusions. He must set forth
21   his own interpretations and explain why they, rather than the doctors’, are correct.”).

22           Moreover, the evidence cited by the ALJ in support belies the ALJ’s finding. In this

23   regard, the ALJ cited, in part, to a July 11, 2013 Emergency Room Report stating that plaintiff

24   arrived via paramedics due to a seizure and “had a seizure while in the emergency room requiring

25   Ativan and bag valve mask ventilation.” (Tr. at 302.) The ALJ also cited to a note from a May

26   29, 2014 office visit for a follow-up on plaintiff’s chronic back pain. (Id. at 450.) The doctor
27   assessed plaintiff with chronic thoracic pain, generalized epilepsy, and chronic low back pain.

28   (Id. at 452.) The doctor then proscribed plaintiff hydrocodone and morphine. (Id.) See generally
                                                         7
 1   Ligons v. Berryhill, No. 2:17-cv-1283 EFB, 2018 WL 4502483, at *4 (E.D. Cal. Sept. 20, 2018)

 2   (“That treatment regimen can hardly be characterized as conservative.”).

 3           The ALJ also cited to a January 1, 2015 office visit. (Tr. at 33.) However, at this visit the

 4   doctor reviewed plaintiff’s CT scan, which found:

 5                   The bones are osteopenic. There is long segment leftward curvature
                     of the thoracic spine. There are multilevel prominent Schmorl’s
 6                   nodes throughout the mid thoracic spine. There are multilevel
                     compression deformities throughout the thoracic spine, with
 7                   approximately 25% height loss at T3, approximately 20% height loss
                     at T4, approximately 25% height loss at T6, approximately 50%
 8                   height loss at T8, and approximately 50% height loss at L1. There is
                     irregular hyperdensity with the L1 vertebral body, consistent with
 9                   bone cement. There is slight retropulsion of fracture fragments of
                     the superior endplate of L1, with the spinal canal measuring greater
10                   than 12 mm in midline AP dimension at this level.
11   (Id. at 470.)

12           Accordingly, the court finds that the ALJ failed to offer specific and legitimate, let alone

13   clear and convincing, reasons for rejecting Dr. Davis’ opinion. Plaintiff, therefore, is entitled to

14   summary judgment on this claim.

15   II.     Subjective Testimony

16           A.      Plaintiff’s Subjective Testimony

17           Plaintiff next challenges the ALJ’s treatment of plaintiff’s subjective testimony. (Pl.’s

18   MSJ (ECF No. 25) at 14-17.) The Ninth Circuit has summarized the ALJ’s task with respect to

19   assessing a claimant’s credibility as follows:

20                   To determine whether a claimant’s testimony regarding subjective
                     pain or symptoms is credible, an ALJ must engage in a two-step
21                   analysis. First, the ALJ must determine whether the claimant has
                     presented objective medical evidence of an underlying impairment
22                   which could reasonably be expected to produce the pain or other
                     symptoms alleged. The claimant, however, need not show that her
23                   impairment could reasonably be expected to cause the severity of the
                     symptom she has alleged; she need only show that it could
24                   reasonably have caused some degree of the symptom. Thus, the ALJ
                     may not reject subjective symptom testimony . . . simply because
25                   there is no showing that the impairment can reasonably produce the
                     degree of symptom alleged.
26
                     Second, if the claimant meets this first test, and there is no evidence
27                   of malingering, the ALJ can reject the claimant’s testimony about the
                     severity of her symptoms only by offering specific, clear and
28                   convincing reasons for doing so[.]
                                                        8
 1   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

 2   omitted). “The clear and convincing standard is the most demanding required in Social Security

 3   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

 4   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

 5   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

 6   (9th Cir. 2012).

 7          “The ALJ must specifically identify what testimony is credible and what testimony

 8   undermines the claimant’s complaints.”4 Valentine v. Commissioner Social Sec. Admin., 574

 9   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

10   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

11   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

12   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

13   record, and testimony from physicians and third parties concerning the nature, severity, and effect

14   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

15   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

16   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

17   record, the court “may not engage in second-guessing.” Id.

18          Here, the ALJ found that plaintiff’s “allegations concerning the intensity, persistence and

19   limiting effects of his symptoms and loss of functioning [were] not consistent with the evidence

20   of record, including the medical evidence as a whole.” (Tr. at 26.) In support of this finding, the
21   ALJ first asserted that plaintiff “described activities of daily living, which are not limited to the

22   extent one would expect, given the complaints of disabling symptoms and limitations.” (Id.)

23   Specifically, the ALJ noted that plaintiff reported “adequate self-care skills of dressing, bathing,

24

25
     4
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
     clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28
     16-3p) (alterations omitted).
                                                       9
 1   eating, bathing (sic), and safety precautions,” as well as “shopping and cooking.” (Id.) Plaintiff

 2   also “recalled having to sit as a passenger during car rides lasting 45 minutes to one hour.” (Id.)

 3                  The critical differences between activities of daily living and
                    activities in a full-time job are that a person has more flexibility in
 4                  scheduling the former than the latter, can get help from other persons
                    . . . and is not held to a minimum standard of performance, as she
 5                  would be by an employer. The failure to recognize these differences
                    is a recurrent, and deplorable, feature of opinions by administrative
 6                  law judges in social security disability cases.
 7   Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012); see also Vertigan v. Halter, 260 F.3d

 8   1044, 1050 (9th Cir. 2001) (“This court has repeatedly asserted that the mere fact that a plaintiff

 9   has carried on certain daily activities, such as grocery shopping, driving a car, or limited walking

10   for exercise, does not in any way detract from her credibility as to her overall disability. One

11   does not need to be utterly incapacitated in order to be disabled.”).

12          The ALJ also asserted that despite plaintiff’s allegations, “a review of the objective

13   medical evidence of record reveal (sic) physical findings that do not support the severity of the

14   claimant’s alleged symptoms and loss of functioning.” (Tr. at 27.) In this regard, the ALJ

15   concluded that plaintiff’s allegations were “not fully consistent with the medical evidence of

16   record.” (Id. at 28.)

17           However, “after a claimant produces objective medical evidence of an underlying

18   impairment, an ALJ may not reject a claimant’s subjective complaints based solely on a lack of

19   medical evidence to fully corroborate the alleged severity” of the symptoms. Burch v. Barnhart,

20   400 F.3d 676, 680 (9th Cir. 2005); see also Perez v. Astrue, 247 Fed. Appx. 931, 936 (9th Cir.
21   2007) (“That the degree of Perez’s subjective complaints were not corroborated by the objective

22   clinical findings in the ALJ’s view was of no legal moment because pain is inherently an

23   individual phenomenon.”); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991) (“If an

24   adjudicator could reject a claim for disability simply because a claimant fails to produce medical

25   evidence supporting the severity of the pain, there would be no reason for an adjudicator to

26   consider anything other than medical findings.”).
27          For the reasons stated above, the court finds that the ALJ failed to offer a clear and

28   convincing reason for rejecting plaintiff’s testimony. Accordingly, plaintiff’s motion for
                                                       10
 1   summary judgment is granted as to the claim that the ALJ’s treatment of plaintiff’s testimony

 2   constituted error.

 3                                              CONCLUSION

 4            After having found error, “‘[t]he decision whether to remand a case for additional

 5   evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo v.

 6   Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232

 7   (9th Cir. 1987)). A case may be remanded under the “credit-as-true” rule for an award of benefits

 8   where:

 9                   (1) the record has been fully developed and further administrative
                     proceedings would serve no useful purpose; (2) the ALJ has failed to
10                   provide legally sufficient reasons for rejecting evidence, whether
                     claimant testimony or medical opinion; and (3) if the improperly
11                   discredited evidence were credited as true, the ALJ would be
                     required to find the claimant disabled on remand.
12

13   Garrison, 759 F.3d at 1020.

14            Even where all the conditions for the “credit-as-true” rule are met, the court retains

15   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

16   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

17   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

18   concludes that further administrative proceedings would serve no useful purpose, it may not

19   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

20   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is
21   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

22            Here, plaintiff asks that the matter be remanded for further proceedings and that request

23   will be granted. (Pl.’s MSJ (ECF No. 25) at 18.)

24            Accordingly, IT IS HEREBY ORDERED that:

25            1. Plaintiff’s motion for summary judgment (ECF No. 25) is granted;

26            2. Defendant’s cross-motion for summary judgment (ECF No. 26) is denied;
27            3. The Commissioner’s decision is reversed;

28   ////
                                                        11
 1           4. This matter is remanded for further proceedings consistent with the order; and

 2           5. The Clerk of the Court shall enter judgment for plaintiff and close this case.

 3   Dated: August 19, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.soc sec\jacomet0199.ord
22

23

24

25

26
27

28
                                                       12
